To reinstate relator as a member of the police force.
*1214The circuit judge granted the mandamus. Reversed, with costs of both courts, November 20, 1894. Motion for re-hearing denied January 23, 1895.
In 1893 the Charter of the City of Port Huron was amended (Local Acts 1893, p. 1165), creating a police commission. The commission was given exclusive power to appoint members of the force, to suspend or remove policemen, under or for such causes as shall be fixed by ordinance and the rules adopted by the commission, and the act provided “that the present police force, including the chief, shall continue -to hold office until their successors are appointed and qualified.”
The commission adopted certain rules as to qualifications of applicants for place upon the force, which required that each applicant should submit to an examination by a physician, as to- his health and physical condition. Relator and all the members of the old force were required to submit to such examination. The physician reported that relator was troubled with varicose veins-and that his eyesight was poor, and respondents dismissed him because they determined that he was physically incompetent to discharge the duties of the position. Relator insisted that charges and specifications were necessary.